/577-/y
                                                                            ORIGINAL
       IN THE TFKA5 Court- Of CCttmmL APPg AL5
   RECEIVED
    JAN 262015            P^TtoN foR L)\3tft£TtOktMH REV ftW
   COURT OF APPEALS
SECOND DISTRICTOFTEXAS
  DEBRASP,SAK'^ARL£5 MfcRTZN v. THESTATZOF T&LtrS                           *
                         APPtM under dhnp-fcr G^.Q[ 72*. dC P.

                         04/<?oTTrJ^torn't^r^r ?,2Ql<f
             L



                                                                 FILED IN
                         _ __                            COURT OF CRIMINAL APPEALS
                 IN fHt 3£CoflD totTTOFAPPfcA-LS FFR 062^
                      , SECoHO 01317? itr <f f£ vc/hs
                         «*1V fcelKnftp , 5«,¥* «M)          Abel Ac0S,a' Cie'k




     Ofi-te wf Apq*»kJiAA/J0.l0l£L

     ORfKL AMumenrsjuJ**™ WJZfB:
                                                                  RECEIVED IN
                                                            COURT OF CRIMINAL APPEALS

                                                                  FEB 04 2015
                                     'dpi)                     Abel Acosta, Clerk